Citation Nr: 1520265	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-04 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include as due to service-connected eczema.

2.  Entitlement to a schedular compensable rating for allergic rhinitis.

3.  Entitlement to an extraschedular rating for allergic rhinitis.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

G. Slovick, Counsel

INTRODUCTION

The Veteran served on active duty from December 2000 to June 2005.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  That decision denied service connection for depression and anxiety and continued the Veteran's noncompensable rating for allergic rhinitis.

The Board has recharacterized the service connection issue on appeal to encompass service connection for any psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

In a February 2013 statement, and over the course of the appeal, the Veteran has indicated that her ability to maintain employment is affected by her service-connected disabilities and non-service connected psychiatric disabilities.  Thus, the Board finds that a claim of entitlement to a total disability rating based on individual unemployability (TDIU) is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).  Under Rice, the Board has jurisdiction over the TDIU claim and, for the purpose of clarity, has separately captioned the issue on the title page.

The issues of entitlement to service connection for a psychiatric disability, entitlement to an extraschedular rating for allergic rhinitis, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Prior to January 14, 2013, the Veteran's service-connected rhinitis was manifested by a fifty percent obstruction of the right nasal passage.  

2.  From January 14, 2013, the Veteran's service-connected rhinitis is manifested by three to six non-incapacitating episodes per year of headaches, pain, and purulent discharge or crusting.  


CONCLUSIONS OF LAW

1.  Prior to January 14, 2013, the criteria for a compensable schedular rating for the service-connected rhinitis are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.97, Diagnostic Codes 6514, 6522 (2014).

2.  From January 14, 2013, the criteria for a 10 percent schedular rating, but no higher, for the service-connected rhinitis are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.97, Diagnostic Codes 6514, 6522 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard May 2011 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA treatment records have also been obtained, the Veteran did not indicate that she received treatment from a private medical facility, nor did she state that she received disability benefits from the Social Security Administration.

The Veteran was provided VA medical examinations in June 2011 and January 2014.  The examinations are thorough and complete for the purposes of determining the proper disability rating.  Of note, the record demonstrates that the June 2011 VA examiner did not ask the Veteran about the presence of symptoms described in the rating criteria for sinusitis.  However, treatment records dated between February 8, 2010 and January 2013 do not demonstrate pain, headaches or incapacitating episodes as noted in the January 2014 VA examination, the Veteran is specifically shown to have no limitation of her activities of daily living in the June 2011 examination, and the Veteran first reported pain associated with her rhinitis in a more recent, February 2013 statement.  Thus, the June 2011 VA examination appears to accurately reflect the Veteran's symptoms at that time.  VA's duty to assist has been met.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.

Increased Ratings-Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, 38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's rhinitis is rated under the provisions of 38 C.F.R. § 4.97 (schedule of ratings - respiratory system), Diagnostic Code (DC) 6522 (allergic or vasomotor rhinitis).  Under this DC, the rating criteria are as follows: allergic rhinitis with polyps warrants a 30 percent disability rating.  Allergic rhinitis without polyps, but with greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side, warrants a 10 percent disability rating.  38 C.F.R. § 4.97, DC 6522.  

Sinusitis is rated under 38 C.F.R. § 4.97, DC 6513 (2014).  Under DC 6513, a 10 percent rating is assigned when a Veteran has either one or two incapacitating episodes per year of sinusitis (an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician) requiring prolonged (lasting four to six weeks) antibiotic treatment, or has three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned when a Veteran has either three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or has more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, DC 6514 (2014).  An accompanying Note states that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  Id.

Factual Background and Analysis

The appeal period before the Board begins on February 8, 2010, the date VA received the claim for increased rating, plus the one-year look-back period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  

VA medical center treatment records dated after February 8, 2010 demonstrate the Veteran's use of prescriptions for her allergies.  Additional treatment for or complaints of symptoms of allergic rhinitis beyond the use of medication is not shown.  In December 2011, the Veteran's nose is found to be clear on examination and treatment notes dated in April 2012 include the Veteran's denial of rhinorrhea, sneezing, sinus pain or tenderness..  

The claims file contains a May 2011 letter from the Veteran's doctor, Dr. N.Y. stating that the Veteran should be excused for three days of missed work as the Veteran could not be exposed to gas fumes, dust, cleaning chemicals or heavy lifting due to a medical condition.  

At a June 2011 VA examination, the Veteran stated that she used oral medication for allergies and that she used to work at a gas station but had to quit due to exposure to dust.  She stated that it was annoying to sneeze and have her nose itch.  It was noted that the Veteran was not limited by her rhinitis in her activities of daily living.  Physical examination revealed a deviated septum to the right, there was no turbinate hypertrophy or nasal polyp visualized.  There was a 50 percent obstruction in the right nostril.  A diagnosis of perennial allergic rhinitis was provided.

In a February 2013 VA-9 substantive appeal form, the Veteran stated that she sought a higher rating for allergic rhinitis as she took regular medication but the condition was still a "severe and daily problem."

In a December 2013 statement in support of her claim, the Veteran stated that she felt her symptoms were worse.  She stated that at times she felt like she could not breathe and like her "nose was going to fall off."

At a January 2014 VA examination, the Veteran reported difficulty breathing and pain in the nose and forehead.  She reported that her symptoms were worse in cold weather and dust storms.  The Veteran reported use of continuous medication for her allergies.  She reported six non-incapacitating episodes of symptoms characterized by headaches, pain and purulent discharge or crusting in the past twelve months; the examiner stated that the Veteran did not have sinusitis.  The Veteran did not report incapacitating episodes of symptoms.  

Physical examination revealed less than 50 percent obstruction of the nasal passages on both sides due to rhinitis, no complete obstruction on either nostril due to rhinitis, no permanent hypertrophy of the nasal turbinates, and no nasal polyps.  The examiner noted that there was no change in the Veteran's diagnosis of active chronic allergic rhinitis.

As noted above, a compensable rating for rhinitis is available if there is a greater than 50 percent obstruction of both nasal passages or complete obstruction on one side, or with nasal polyps.  As demonstrated by the Veteran's June 2011 and January 2014 VA examination, because the evidence only demonstrates a fifty percent obstruction in one nostril and polyps were not found, a higher disability rating for rating for rhinitis based on DC 6522 have not been met for any period on appeal.

Nonetheless, the Veteran is shown to report that she had six non-incapacitating episodes of headaches, pain and purulent discharge or crusting in the past year at her January 2014 VA examination, and there is no evidence of record that directly contradicts these contentions.  Although the Veteran is clearly shown by that VA examination to not carry a diagnosis of sinusitis, as she has claimed symptoms best described by the rating criteria for the DC for sinusitis for a year and because rating her under the DC for sinusitis would be more beneficial for the Veteran as it would result in a compensable rating for part of the time period on appeal, the Board finds that rating the Veteran under the DC for sinusitis is appropriate in this instance for the period from January 14, 2013.  

In Butts v. Brown, 5 Vet. App. 532 (1993), the Court held that the selection of the proper diagnostic code is not a question of law subject to the de novo standard of review.  Accordingly, the Court held in Butts that as VA and the Board possess specialized expertise in determining the application of a particular diagnostic code to a particular condition, their determination is due greater deference.  Indeed, the Court has also held that, although the reason for the change must be explained, the VA and the Board may change the diagnostic codes under which a disability or disabilities are evaluated.  Pernorio v. Derwinski, 2 Vet.App. 625 (1992).  The Board notes that in Murray v. Shinseki, 24 Vet.App. 420 (2011), the Court held that a VA medical examination showing that the symptoms upon which a disability rating was based are no longer present cannot act to reduce that disability rating if it has been in effect for more than 20 years, and thus protected by regulation.  38 C.F.R. § 3.951(b).  Additionally, the Court held that change of DC under which Veteran's disability was rated was error where change effectively reduced to zero disability rating which had been in effect for more than 20 years, and thus protected by regulation.  Id.  In the instant case, the Veteran's disability rating for allergic rhinitis has not been in effect for 20 years and is not protected by regulation.  Moreover, the Board's use of a different DC in this instance not only does not reduce the Veteran's disability rating, it in fact increases it for the part of the appeal period.  Accordingly, the holding in Murray is not applicable in the instant case.  

The Board finds that 10 percent disability rating is warranted under DC 6513 based on the Veteran's credible report that she experienced headaches, pain and purulent discharge or crusting, from January 14, 2013.

However, the evidence of record does not demonstrate three or more incapacitating episodes of rhinitis per year nor are more than six non-incapacitating episodes demonstrated by the evidence of record.  Thus, a schedular rating in excess of 10 percent is not warranted.

In sum, based on the evidence and analysis above, the Board finds the criteria for a compensable schedular rating higher for the Veteran's rhinitis disability are not met for the period prior to January 14, 2013, but that the criteria for a compensable rating have been met since January 14, 2013.  


ORDER

Entitlement to a compensable rating for allergic rhinitis prior to January 14, 2013 is denied.

Entitlement to a 10 percent disability rating, but no higher, for allergic rhinitis from January 14, 2013 is granted.  


REMAND

The Veteran claims entitlement to service connection for a psychiatric disability.  Specifically, she asserts that she has anxiety and depression secondary to her service-connected eczema.  The evidence of record includes treatment for anxiety and depression symptoms related by the Veteran as due to her eczema, among other reported stressors.

In a December 2013 statement, the Veteran stated that she did not receive an appointment letter for a September 2011 VA examination.  She stated that she was aware that she had been difficult to reach as she had "been moving around quite a bit" but that she now had a stable address.

In response, the RO rescheduled the Veteran for a missed September 2011 rhinitis examination.  The RO declined to re-schedule the Veteran for a new examination for her claimed psychiatric disability as that examination was scheduled in June 2011, not September 2011.

The Board finds it plausible that the reason for the Veteran's missed June 2011 examination (that she did not receive notice of such as she was in the midst of changing addresses) also led her to miss her September 2011 examination.  This is supported by the fact that the Veteran's address is shown to have changed during the course of the appeal.  

Accordingly, the Veteran should be afforded another VA examination to determine the etiology of her psychiatric condition.  However, as the Veteran has previously failed to report to multiple VA examinations, she is reminded that should she miss her examination without showing good cause her claim will be considered on the evidence of record.  38 C.F.R. § 3.655; see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").

Additionally, on numerous occasions, the Veteran has stated that her service connected and non-service connected disabilities impede upon her ability to maintain employment; accordingly, the Veteran should be provided VCAA notice as to a TDIU.  

As any development of a TDIU claim may have an impact on the complete picture of the Veteran's service-connected disabilities and its effect on her employability as it pertains to extraschedular consideration, the Board finds the issue of an extraschedular rating is inextricably intertwined with the TDIU claim.

Finally, the RO should obtain any and all available additional VA medical records attempt to obtain any outstanding private medical records pertinent to the remanded issues on appeal.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Please develop the issue of entitlement to a TDIU to include sending the Veteran a VCAA letter for a claim for a TDIU.

2.  Contact the Veteran and request that she identify any VA treatment facilities where she received treatment and request authorization and consent to release information to VA from any private doctors who treated her for her claimed and service-connected disabilities.  

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of her claimed psychiatric disorder, to include as secondary to service-connected eczema.  The entire claims file must be reviewed by the examiner.  The examiner must diagnose all current psychiatric disorders.

a)  Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorders are etiologically related to service or had their onset during her period of service. 

b)  The examiner must further opine as to whether the Veteran's service-connected eczema caused or aggravated any diagnosed psychiatric disorders.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  BOTH causation AND aggravation must be addressed for the opinion to be sufficient for adjudication purposes.  If aggravation of a psychiatric disability by the Veteran's service-connected eczema is found, the examiner must attempt to establish a baseline level of severity of the psychiatric disability prior to aggravation by the service-connected eczema.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

4.  Finally, readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


